Citation Nr: 1002311	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-06 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of right inguinal hernia, postoperative, 
currently rated as noncompensable.

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than posttraumatic stress disorder 
(PTSD).  

3.  Entitlement to service connection for a left shoulder 
disorder. 

4.  Entitlement to service connection for a sciatic nerve 
disorder.

5.  Entitlement to service connection for a bilateral leg 
disorder.

6.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The appellant had active service from September 1987 June 
1988.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the appellant was scheduled for a 
videoconference hearing in June 2008.  However, the appellant 
cancelled the hearing as he could not attend due to his 
incarceration.  

The Veteran had indicated in his substantive appeal and in an 
April 2007 statement that he wished to have his left 
shoulder, nerve, and bilateral leg disorders considered for 
nonservice-connected pension benefits.  However, to this 
point, only service-connection has been adjudicated for the 
claimed issues on appeal.  Accordingly, the nonservice-
connected pension claims for the left shoulder, nerve, and 
bilateral leg disorders are referred back to the RO for 
appropriate action.

The issue of entitlement to bilateral hearing loss disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence does not demonstrate that a 
bilateral fracture of the tibia and fibula are related to 
active service.

2.  The competent evidence does not demonstrate that a 
fracture of the left humerus is related to active service.

3.  The competent evidence does not establish a current 
sciatic nerve disorder.  

4.  The appellant's right inguinal hernia is productive of 
some pain, especially with heavy lifting but has not shown to 
be recurrent during or proximate to the rating period on 
appeal.

5.  Depressive disorder was incurred in service.  

6.  The appellant has a personality disorder, which is not 
recognized as a disability pursuant to VA regulation.


CONCLUSIONS OF LAW

1.  A left shoulder disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  A bilateral leg disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

3.  A sciatic nerve disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  The criteria for a compensable rating for a right 
inguinal hernia have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2009). 

5.  Depressive disorder was incurred in service.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  The appellant's personality disorder is not a disability 
for VA compensation purposes.  38 C.F.R. §§ 3.303, 4.9, 4.127 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

With regard to the claim of entitlement to service connection 
for an acquired psychiatric disorder, the Board notes that 
service connection is being granted.  As such, any 
deficiencies with regard to the notice requirements are not 
prejudicial.  

Regarding the remaining issues, the Board finds that the VA's 
duties under the VCAA and the implementing regulations have 
been fulfilled with respect to the appellant's claim.  In 
VCAA letters of February 2006 and March 2006, the appellant 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  He was informed of the evidence 
necessary to establish entitlement, what evidence was to be 
provided by the appellant and what evidence the VA would 
attempt to obtain on his behalf; it also in essence told him 
to provide relevant information which would include that in 
his possession.  See generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The letters predated the rating 
decision.  

The Board notes that the VA has a duty to assist the 
appellant in the development of the claim.  This duty 
includes providing an examination when necessary.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The appellant has not been afforded a VA examination for his 
claim of entitlement to service connection for a left 
shoulder disorder, a bilateral leg disorder and a sciatic 
nerve disorder because the evidence is adequate to address 
the appeal.  Under the facts of this case, the Board has no 
duty to provide a VA examination or obtain a medical opinion.  
There is no competent evidence of an injury in service, of 
continuity of symptomatology since service, or any competent 
medical evidence indicating a nexus to service.  The Board 
has carefully considered the Court's language in Mclendon 
that the threshold for showing this association is a low one.  
However, there is a threshold.  

With regard to the evaluation of the service-connected 
residual of a right inguinal hernia repair, the Board notes 
that an examination was provided.  The examination was 
adequate in that it was conducted by a professional, a review 
of the claim file and medical records was conducted, a 
history was obtained by the appellant, an examination of the 
appellant was conducted, and clinical findings were offered.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  VA outpatient 
treatment records and private treatment records have been 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Service Connection 

Veterans are entitled to compensation from VA if they develop 
a disability "resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime 
service).  To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 
2009).  The absence of any one element will result in the 
denial of service connection.  Coburn v. Nicholson, 19 Vet. 
App. 427, 431 (2006).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system become manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2009).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Factual Background

In service treatment records dated in January 1988, the 
appellant complained of twisting his ankle.  He was diagnosed 
with a first degree left ankle sprain.  

The service treatment records also contain a May 1988 report 
of mental status examination showing the appellant was 
diagnosed with personality disorder not otherwise specified, 
manifested by borderline and passive-aggressive traits.  It 
was noted he did not have a psychiatric disease or defect 
warranting disposition through medical channels.  

Following separation from service, private records dated 
November 1998 show that the appellant was involved in a motor 
vehicle accident during which he sustained fractures of the 
bilateral lower extremities, and a comminuted fracture of the 
left humerus.  Later that same month the appellant underwent 
a left shoulder surgery for treatment of a left shoulder 
humerus fracture.  CT of the left shoulder dated that same 
month shows an impression of a surgical neck fracture.  

In January 2002 private treatment records, the appellant 
complained of back pain which had lasted for 4 days.  It was 
noted he underwent back surgery in 1996 and leg surgery in 
1998.  The appellant had right-sided low back pain with 
numbness in the entire right leg.  The impression was an 
acute exacerbation of chronic back pain.  In February 2002 
records the appellant reported low back pain and numbness in 
the buttocks and down both legs that had started 2 weeks 
earlier.  He was diagnosed with back pain with paresthesias 
and herniated disc at L5-S1.

Private records of February 2002 note that the appellant had 
a repeat sacral laminectomy for a lumbar herniated disc.  In 
records dated later that same month he reported improved 
radiculopathy.  

Private records dated in March 2002 note complaints of 
numbness in his legs which had started one year before and 
had worsened in the past month.  

Medical treatment records of July 2004 from the TDCJ Prison 
Infirmary note a diagnosis of history of open reduction 
internal fixation (ORIF) of the left shoulder, lumbar spine, 
and both legs.  

September 2004 records note reports of depression, as the 
appellant was unable to get in touch with his mother or 
siblings.  He further claimed he was hit by an automobile in 
1998 which caused extensive nerve damage and which would 
require an operation on his leg.  His hands showed signs of 
continual rash.  After an examination he was given a 
provisional diagnosis of depressive disorder not otherwise 
specified.  In March 2005, an assessment of major depressive 
disorder was noted.

In April 2005, the appellant reported pain in both legs from 
standing.  He further reported he had both of his legs broken 
in 1998 during a motor vehicle accident and had rods placed 
in them.  Examination showed old scarring on both lower 
extremities more on the right than the left, deformity of the 
distal right lower extremity, and no swelling or laxity of 
the knees.  An assessment of status post fractures of the 
lower extremities' tibia and fibula with ORIF and retained 
hardware.  X-rays showed intramedullar rod through the tibia 
of the right leg as well as healed fracture of the distal 
tibia with a distal fixing orthopedic screw with no evidence 
of fracture or subluxation in the right leg.  X-rays of the 
left leg showed intramedullary rod through the tibia across 
well-healed fracture of the distal shaft of the tibia and a 
well healed fracture of the distal shaft of the fibula with 
no evidence of fracture or subluxation.  

May 2006 records reflect a diagnosis of major depressive 
disorder with psychosis.  Records of July 2003 note that 
major depressive disorder was first observed in 2003.  

A VA psychiatric examination report of July 2007 notes the 
claim file and electronic files were reviewed.  It was noted 
the appellant was discharged from service in 1988 with a 
diagnosis of borderline personality disorder.  After an 
examination of the appellant, the examiner diagnosed 
depressive disorder not otherwise specified and polysubstance 
dependence in remission.  He opined that the appellant's 
mental disorder was more likely than not related to his in-
service diagnosis of personality disorder.  

A.  Left shoulder disorder, bilateral leg disorder and 
sciatic nerve disorder

The appellant is claiming service connection for a left 
shoulder disorder, a sciatic nerve disorder, and a bilateral 
leg disorder. After review of the record, the Board finds 
against the appellant's claim.

As an initial matter, the Board notes that the appellant has 
not alleged that the claimed disability was incurred in 
combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not for application.

Here, the service treatment records are negative for any 
complaints of, or treatment for, any left shoulder, sciatic 
nerve or bilateral leg disease or disability.  The Board 
acknowledges that the appellant was diagnosed with a left 
ankle sprain during service.  However, the appellant is not 
claiming service connection for an ankle disability, but 
rather a leg disability.  Nonetheless, the record does not 
show any residuals associated with the left ankle sprain.  
Therefore, the Board finds that the left ankle sprain was 
transitory in nature and resolved while in service, without 
subsequent residuals.

With respect to the claim of entitlement to service 
connection for a disorder of the left shoulder and the 
bilateral legs, post-service treatment records show findings 
of fractures of the fibula and tibia of the bilateral legs 
and a fracture of the left humerus.  However, no probative 
evidence of record shows continuous symptomatology since 
active service or otherwise relates the fractures of the left 
humerus or the bilateral tibia and fibula to service.  
Indeed, the post-service records show that the fractures were 
related to injuries sustained as part of a motor vehicle 
accident in 1998 which was ten years after separation from 
service.  

The Board has considered the various statements made by the 
appellant about his claimed bilateral leg and left shoulder 
disorder.  In that regard, the Board notes that lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when: (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Contrary to the Veterans' Court, the 
relevance of lay evidence is not limited to the third 
situation, but extends to the first two as well.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board rather than a legal 
issue to be addressed by the Veterans' Court.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (2007).  

Here, the Board concludes that, although the appellant may 
report symptoms relating to a left shoulder disorder and a 
bilateral leg disorder, to include pain and fracture, the 
appellant's allegations of in-service inception are not 
supported by the evidence of record.  Indeed, as noted 
previously, the service treatment records are completely 
silent for any complaints of or treatment for a left shoulder 
or bilateral leg disorder.  Moreover, the record is 
completely silent for any complaints of or treatment for any 
left shoulder or bilateral leg problems until treatment for 
injuries associated with the motor vehicle accident in 1998.  
Furthermore, no claim was raised until 2005.  Indeed, if he 
had been experiencing left shoulder or bilateral leg problems 
since active service, it is reasonable to expect that he 
would have filed a claim many years earlier.  Therefore, 
despite his competence to report a history of observable 
shoulder and leg symptoms, he is not found to be credible in 
this regard.

In regard to the sciatic nerve disorder, the Board notes that 
post service records show treatment for complaints of low 
back pain radiating to the leg.  He has been diagnosed with 
chronic back pain with paresthesias.  Moreover, he has been 
diagnosed with a herniated disc at L5-S1.  However, the 
record is completely silent for any sciatic nerve disorder.  

The Board notes that a key element to establishing service 
connection is to show that the appellant has the claimed 
disability that is due to a disease or injury in service.  
Although the appellant seeks service connection for a sciatic 
nerve disorder, there is no competent evidence that he has a 
sciatic nerve disorder.

For veterans, basic entitlement to disability compensation 
derives from two statutes, 38 C.F.R. §§ 1110 and 1131- - the 
former relating to wartime disability compensation and the 
latter relating to peacetime disability compensation.  Both 
statutes provide for compensation, beginning with the words: 
"For disability resulting from personal injury suffered or 
disease contracted in the line of duty. . . ."  38 U.S.C. §§ 
1110, 1131 (2008).  See Brammer v. Derwinski, 3 VA 223, 225 
(1992).

The Board has considered the various statements made by the 
appellant about his claimed sciatic nerve disorder.  To the 
extent that the appellant asserts that he has a sciatic nerve 
disorder, post service records do not show such pathology.  
The Board notes that the appellant is not competent to render 
a diagnosis of a sciatic nerve disorder as it is not 
observable to the layman.  See Jandreau , supra.  Here, we 
conclude that, although the appellant may report symptoms 
such as leg pain, he is not competent to render a diagnosis 
of a sciatic nerve disorder.

Accordingly, the Board finds that service connection for a 
left shoulder disorder, a bilateral leg disorder and a 
sciatic nerve disorder is not warranted.  The preponderance 
of the evidence is against the claim for service connection.  
Because there is no approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 
2002).  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  
See also 38 C.F.R. § 3.102 (2009).



B.  Acquired psychiatric disorder

The appellant is claiming service connection for an acquired 
psychiatric disorder other than PTSD.  A review of the record 
shows that the appellant has been diagnosed with depressive 
disorder and a personality disorder.  After a careful review 
of the evidence of record and resolving all doubt in the 
appellant's favor, the Board finds that service connection is 
warranted for depressive disorder. 

As noted above, service treatment records show that the 
appellant was diagnosed with personality disorder not 
otherwise specified while in service.  It was noted that he 
had no psychiatric disease or defect.

Post-service treatment records show diagnoses of major 
depressive disorder with psychotic features and depressive 
disorder.  

In July 2007 a VA examiner opined that the appellant's mental 
disorder is more likely than not related to his in-service 
diagnosis of personality disorder.  The Board finds that when 
considering the record in its entirety, the diagnosis of 
personality disorder in service was the early manifestation 
of the now-diagnosed depressive disorder.  As noted, the VA 
examiner has related the appellant's depressive disorder to 
the in-service diagnosis of personality disorder.  The 
examination was adequate.  See Nieves- Rodriguez v. Peake, 22 
Vet. App 295 (2008), as it was conducted by a medical 
professional, who reviewed the medical records and the claim 
file, solicited history from the appellant, examined him, and 
provided a subsequent opinion.  Moreover, this opinion stands 
uncontradicted by any other opinion of record or any other 
probative evidence of record.  Therefore, service connection 
for depressive disorder is established. 

The Board notes that the appellant has also been diagnosed 
with personality disorder.  However, personality disorders 
are not considered "diseases or injuries" within the meaning 
of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2008).  Therefore, service connection 
for personality disorder may not be granted.



Evaluation of a Right Inguinal Hernia

Disability ratings are determined by applying criteria set  
forth in VA's Schedule for Rating Disabilities.  Ratings are  
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if  
the disability picture more nearly approximates the criteria  
required for that rating.  Otherwise, the lower rating will  
be assigned.  See 38 C.F.R. § 4.7.

Diagnostic Code 7338 provides ratings for inguinal hernia.  
Small inguinal hernia, reducible, or without true hernia 
protrusion, is rated noncompensably (0 percent) disabling.  
Inguinal hernia that is not operated, but is remediable, is 
rated noncompensably (0 percent) disabling.  Postoperative 
recurrent inguinal hernia, readily reducible, well supported 
by truss or belt, is rated 10 percent disabling. Small 
inguinal hernia, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not readily 
reducible, is rated 30 percent disabling.  A Note to 
Diagnostic Code 7338 provides that 10 percent is to be added 
for bilateral involvement, provided the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be rated, and 10 percent, only, added for the 
second hernia, if the second hernia is of compensable degree.  
38 C.F.R. § 4.114.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record. After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the Government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595  
(1991). 

In the June 2006 rating decision, the RO granted service 
connection for residuals of aright inguinal hernia repair, 
with a noncompensable evaluation, effective December 27, 
2005, the date of the appellant's claim.

A VA examination report of May 2006 notes that the appellant 
had developed a hernia in 1988, which he had repaired while 
in service.  The procedure was without complications and the 
surgical wound healed without complication or infection.  The 
appellant reported he did well until 1995, when he developed 
another hernia in the same area.  This was also repaired 
without complication.  He denied any history of recurrence 
since 1995.  He complained of residual minor discomfort in 
the right inguinal area at times, especially with heavy 
lifting.  Treatment consisted of occasional use of ibuprofen 
as needed with rest and activity modification.  

Physical examination showed that the abdomen was essentially 
symmetrical in appearance, soft, flat and nontender without 
any evidence of organomegaly or masses.  There was a well-
healed surgical scar of the right inguinal area measuring 4 
cm x 0.1 cm. with no evidence of tenderness on palpation.  
There was no evidence of a hernia present on today's 
examination.  The diagnosis was status post right inguinal 
hernia repair with recurrence.  

Initially, the Board observes that in cases where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  The Board has considered whether a staged 
rating is warranted.  However, the disability has not 
significantly changed and a uniform evaluation is warranted. 

In order to warrant a compensable rating pursuant to 
Diagnostic Code 7338, the appellant's disability must be 
manifested by an inguinal hernia that is postoperative 
recurrent, readily reducible and well supported by truss or 
belt.  

The Board notes that at the May 2006 VA examination, the 
appellant reported a recurrence of his right inguinal hernia 
in 1995, which he had surgically repaired.  The Board finds 
that the appellant is competent to report that he underwent 
this procedure.  However, this recurrence was treated and 
resolved a full decade prior to the rating period on appeal.  
Thus, while 38 C.F.R. § 4.1 instructs the rater to consider 
the history of disability, in this case, such history is 
deemed too remote to have any practical bearing on the rating 
period in question.  Indeed, at no time during or proximate 
to the rating period on appeal did the Veteran experience any 
recurrence of his right inguinal hernia.  Accordingly, it is 
concluded that the criteria for a compensable evaluation have 
not been most nearly approximated.  Thus, a higher evaluation 
is not warranted here.  In so finding, the Board has 
considered

The appellant's statements to the effect that he has 
experienced occasional discomfort in the area, especially 
when lifting.  However, without any showing of hernia 
recurrence during or close to the rating period on appeal, 
the currently assigned noncompensable evaluation is found to 
be appropriate and to best mirror the disability picture 
throughout the relevant period in question. 

The Board notes that a scar was indicated at the May 2006 VA 
examination.  As such, the Board has considered whether a 
separate evaluation is warranted for the scar.  However, a 
separate evaluation is not warranted because the appellant's 
surgical scar is not noted to cause limitation of motion, is 
not adhered to the underlying tissue, is not painful upon 
examination, is not unstable, and does not cover an area of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 
4.118, Diagnostic Codes 7801, 7802, 7803, and 7804.

In reaching this decision, the Board has further considered 
the issue of whether the appellant's disability presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b) (1) (2009); Bagwell v. Brown, 9 Vet. 
App. 337, 338-339 (1996).  

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 
Vet.App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet.App. at 115.  

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  

If the veteran's disability picture meets the second inquiry, 
then the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular 
rating is warranted.  The Board notes that the evidence shows 
that the appellant's hernia, in and of itself, does not 
interfere with employment (i.e., beyond that contemplated in 
the assigned rating), warrants frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  

In this case, there is nothing in the record to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for the same 
disability.  Therefore, in the absence of such factors, the 
Board finds that the criteria for submission for 
consideration of an extraschedular rating are not met.  


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for a bilateral leg disorder is denied.

Service connection for a sciatic nerve disorder is denied.  

Service connection for depressive disorder is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.

Service connection for a personality disorder is denied.

Entitlement to a compensable evaluation for residuals right 
inguinal hernia repair is denied.


REMAND

The appellant is claiming service connection for bilateral 
hearing loss disability.  

A January 1988 audiogram done while in service showed 
puretone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
05
00
00
10
00
LEFT
25
00
00
05
05

It was noted that he was routinely exposed to hazardous 
noise.  Moreover, the appellant's DD-214 notes he served as 
an Armor Crewman for five months.  Therefore, the Board, for 
purposes of this remand, accepts that the appellant was 
exposed to noise while in service.  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  In the instant case, the Board is presented 
with abnormal hearing findings in service in the left ear.  

Additionally, in Hensley v. Brown, 5 Vet. App. 155, 158 
(1993), the Court recognized that a veteran, for VA purposes, 
can have abnormal hearing, which is not a disability for VA 
purposes, and a hearing loss "disability," for which service 
connection may be warranted.  Hensley, 5 Vet. App. at 157 
(the threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss).  

In this case, audiometric findings in service showed the 
appellant had puretone threshold, in decibels, of 25 at the 
500 Hz level.  While this is not indicative of hearing loss 
disability for VA compensation purposes, it does demonstrate 
some degree of clinically abnormal hearing in service.  
Moreover, there is evidence of noise exposure in service.  
Finally, the appellant has claimed service connection for 
bilateral hearing loss, which implies that he now suffers 
from hearing loss.  The appellant is competent to state he 
has hearing loss.  See Jandreau, supra.  Therefore, the Board 
finds that the low threshold of McLendon, supra, has been met 
and a VA examination is needed to determine the etiology of 
any bilateral hearing loss disability the appellant may 
currently have.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should undergo VA 
examination to determine the etiology 
of any bilateral hearing disability he 
may have.  The claim folder must be 
made available to the examiner for 
review of the case.  All indicated 
tests and studies are to be performed.  
All findings should be reported in 
detail.  Complete diagnoses should be 
provided.

Specifically, the examiner should 
address whether it is more likely than 
not (i.e., to a degree of probability 
greater than 50 percent), at least as 
likely as not (i.e., 50-50 
probability), or unlikely (i.e., a 
probability of less than 50 percent) 
that the any current hearing disability 
is due to or coincident with the 
appellant's service.  A complete 
rationale for any opinion rendered must 
be provided.  If the examiner cannot 
respond without resorting to 
speculation, he should explain why a 
response would be speculative.

2.  Thereafter, the appellant's claim 
for service connection for bilateral 
hearing loss must be readjudicated on 
the basis of all of the evidence of 
record and all governing legal 
authority.  If the benefit sought on 
appeal remains denied, the appellant 
and his representative must be provided 
with a supplemental statement of the 
case.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


